5Z2-/5
                        ELECTRONIC RECORD



                                                            Aggravated
COA#      04-13-00789-CR                    OFFENSE:        Kidnapping

          John Christopher Dominguez
STYLE: v. The state of Texas                COUNTY:         Bexar

COA DISPOSITION:     AFFIRMED               TRIAL COURT:    226th District Court


DATE:03/25/2015             Publish: YES    TCCASE#:        2013CR9538




                  IN THE COURT OF CRIMINAL APPEALS

ELECTRONIC RECORD


STYLE:   «Style1» v. «Style2»                    CCA#:


         APPELLANTS              Petition
FOR DISCRETIONARY REVIEW IN CCA IS:
                                                 CCA Disposition:
                                                 DATE:
                                                                     stx-is
                                                 JUDGE:

DATE:       /vJ/ffzolT                           SIGNED:                      PC:_
JUDGE:        t&_   ^?^-n                        PUBLISH:                     DNP:




                                                                               MOTION FOR

                                        REHEARING IN CCA IS:

                                        JUDGE: